Citation Nr: 1035892	
Decision Date: 09/23/10    Archive Date: 09/30/10

DOCKET NO.  06-22 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for a right ankle disorder.  

2.  Entitlement to service connection for a right foot disorder.  

3.  Entitlement to service connection for bilateral pes planus.  

4.  Entitlement to service connection for allergic dermatitis, 
both hands.  

5.  Entitlement to service connection for sinusitis.  

6.  Entitlement to a disability rating in excess of 30 percent 
for the residuals of gall bladder removal.  

7.  Entitlement to a compensable disability rating for migraine 
headaches.  

8.  Entitlement to service connection for chronic fatigue 
syndrome.  

9.  Entitlement to service connection for chronic upper 
respiratory infections/bronchitis.  

10.  Entitlement to service connection for a right knee disorder.  

11.  Entitlement to service connection for a right elbow 
disorder.  

12.  Entitlement to service connection for a left elbow disorder.  

13.  Entitlement to service connection for a right wrist 
disorder.  

14.  Entitlement to service connection for a left wrist disorder.  

15.  Entitlement to service connection for right Achilles 
tendonitis.  

16.  Entitlement to service connection for high grade carcinoma 
in sutu (CIS II).  

17.  Entitlement to service connection for costochondritis.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 





	(CONTINUED ON NEXT PAGE)
INTRODUCTION

The Veteran had active service from January 1988 to February 
2000.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2004 rating decision of the Department 
of Veterans Affairs Regional Office (RO) in St. Petersburg, 
Florida.  

While the Veteran's appeal was pending before the Board, the 
Veteran was granted service connection for a thoracolumbar spine 
disorder, a cervical spine disorder, a left knee disorder, and a 
left ankle disorder with associated left foot weakness.  Since 
these grants constituted a full grant of the benefits sought on 
appeal, these claims are no longer in appellate status.  AB v. 
Brown, 6 Vet. App. 35, 39 (1993).  

The issues of entitlement to service connection for allergic 
dermatitis of both hands and service connection for sinusitis, as 
well as her claim of entitlement to an increased disability 
rating for residuals of gall bladder removal surgery, are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The Veteran has not been diagnosed with a right ankle 
disorder.  

2.  The Veteran has not been diagnosed with a right foot 
disorder.  

3.  The Veteran has not been diagnosed with bilateral pes planus.  

4.  VA received notification from the Veteran in November 2008 
indicating that she wished to withdraw her appeal of entitlement 
to a compensable disability rating for migraine headaches, and 
the Board received such request prior to the promulgation of a 
decision.

5.  VA received notification from the Veteran in November 2008 
indicating that she wished to withdraw her appeal of entitlement 
to service connection for chronic fatigue syndrome, and the Board 
received such request prior to the promulgation of a decision.

6.  VA received notification from the Veteran in November 2008 
indicating that she wished to withdraw her appeal of entitlement 
to service connection for chronic upper respiratory 
infections/bronchitis, and the Board received such request prior 
to the promulgation of a decision.

7.  VA received notification from the Veteran in November 2008 
indicating that she wished to withdraw her appeal of entitlement 
to service connection for a right knee disorder, and the Board 
received such request prior to the promulgation of a decision.

8.  VA received notification from the Veteran in November 2008 
indicating that she wished to withdraw her appeal of entitlement 
to service connection for a right elbow disorder, and the Board 
received such request prior to the promulgation of a decision.

9.  VA received notification from the Veteran in November 2008 
indicating that she wished to withdraw her appeal of entitlement 
to service connection for a left elbow disorder, and the Board 
received such request prior to the promulgation of a decision.

10.  VA received notification from the Veteran in November 2008 
indicating that she wished to withdraw her appeal of entitlement 
to service connection for a right wrist disorder, and the Board 
received such request prior to the promulgation of a decision.

11.  VA received notification from the Veteran in November 2008 
indicating that she wished to withdraw her appeal of entitlement 
to service connection for a left wrist disorder, and the Board 
received such request prior to the promulgation of a decision.
12.  VA received notification from the Veteran in November 2008 
indicating that she wished to withdraw her appeal of entitlement 
to service connection for right Achilles tendonitis, and the 
Board received such request prior to the promulgation of a 
decision.

13.  VA received notification from the Veteran in November 2008 
indicating that she wished to withdraw her appeal of entitlement 
to service connection for high grade CIS II, and the Board 
received such request prior to the promulgation of a decision.

14.  VA received notification from the Veteran in November 2008 
indicating that she wished to withdraw her appeal of entitlement 
to service connection for costochondritis, and the Board received 
such request prior to the promulgation of a decision.


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service 
connection for a right ankle disorder have not been met.  
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309 (2009).  

2.  The criteria for establishing entitlement to service 
connection for a right foot disorder have not been met.  
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309 (2009).  

3.  The criteria for establishing entitlement to service 
connection for bilateral pes planus have not been met.  
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309 (2009).  

4.  The criteria for withdrawal by the Veteran of a Substantive 
Appeal pertinent to the issue of entitlement to a compensable 
disability rating for migraine headaches have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2009); 
38 C.F.R. §§ 20.202, 20.204 (2009).
5.  The criteria for withdrawal by the Veteran of a Substantive 
Appeal pertinent to the issue of entitlement to service 
connection for chronic fatigue syndrome have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2009); 38 
C.F.R. §§ 20.202, 20.204 (2009).

6.  The criteria for withdrawal by the Veteran of a Substantive 
Appeal pertinent to the issue of entitlement to service 
connection for chronic upper respiratory infections/bronchitis 
have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 20.202, 20.204 (2009).

7.  The criteria for withdrawal by the Veteran of a Substantive 
Appeal pertinent to the issue of entitlement to service 
connection for a right knee disorder have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 20.202, 20.204 (2009).

8.  The criteria for withdrawal by the Veteran of a Substantive 
Appeal pertinent to the issue of entitlement to service 
connection for a right elbow disorder have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 20.202, 20.204 (2009).

9.  The criteria for withdrawal by the Veteran of a Substantive 
Appeal pertinent to the issue of entitlement to service 
connection for a left elbow disorder have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 20.202, 20.204 (2009).

10.  The criteria for withdrawal by the Veteran of a Substantive 
Appeal pertinent to the issue of entitlement to service 
connection for a right wrist disorder have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 20.202, 20.204 (2009).

11.  The criteria for withdrawal by the Veteran of a Substantive 
Appeal pertinent to the issue of entitlement to service 
connection for a left wrist disability have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2009); 38 
C.F.R. §§ 20.202, 20.204 (2009).
12.  The criteria for withdrawal by the Veteran of a Substantive 
Appeal pertinent to the issue of entitlement to service 
connection for right Achilles tendonitis have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2009); 38 
C.F.R. §§ 20.202, 20.204 (2009).

13.  The criteria for withdrawal by the Veteran of a Substantive 
Appeal pertinent to the issue of entitlement to service 
connection for high grade CIS II have been met.  38 U.S.C.A. § 
7105(b)(2), (d)(5) (West 2002 & Supp. 2009); 38 C.F.R. §§ 20.202, 
20.204 (2009).

14.  The criteria for withdrawal by the Veteran of a Substantive 
Appeal pertinent to the issue of entitlement to service 
connection for costochondritis have been met.  38 U.S.C.A. § 
7105(b)(2), (d)(5) (West 2002 & Supp. 2009); 38 C.F.R. §§ 20.202, 
20.204 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify

VA has a duty to notify and assist Veterans in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the Veteran of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the Veteran is expected to provide in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements 
of a service-connection claim, including: (1) Veteran status; (2) 
existence of a disability; (3) a connection between a Veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must 
include information that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id. at 486.  

Previously, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that the failure to provide pre-
adjudicative notice of any of the necessary duty to notify 
elements was presumed to create prejudicial error.  Sanders v. 
Nicholson, 487 F.3d 881 (2007).  VA was required to show that 
that the error did not affect the essential fairness of the 
adjudication, and that to make such a showing the VA had to 
demonstrate that the defect was cured by actual knowledge on the 
claimant's part or that a benefit could not have been awarded as 
a matter of law.  Id.  However, the United States Supreme Court 
(Supreme Court) recently held this framework was inconsistent 
with the requirement that the CAVC take "due account of the rule 
of prejudicial error" under 38 U.S.C.A. § 7261(b)(2).  Shinseki 
v. Sanders, 129 S. Ct. 1696 (2009).  In reversing the Federal 
Circuit's decision, the Supreme Court held that the burden is on 
the claimant to show that prejudice resulted from the error, 
rather than on VA to rebut a presumed prejudice.  Id.

Regarding the Veteran's claims of entitlement to service 
connection , a letter sent to the Veteran in May 2004 addressed 
all notice elements listed under 3.159(b)(1) and was sent prior 
to the initial RO decision in this matter.  The letter informed 
her of what evidence was required to substantiate the claims and 
of her and VA's respective duties for obtaining evidence.  Even 
though the Veteran was not provided with the Dingess requirements 
(specifically, how disability ratings and effective dates are 
assigned) until after the initial adjudication of the claims in 
the May 2006 statement of the case, the claims were subsequently 
readjudicated, no prejudice has been alleged, and none is 
apparent from the record.  See Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant 
notification followed by readjudication of the claim, such as a 
statement of the case or supplemental statement of the case, is 
sufficient to cure a timing defect).  In any event, because the 
claim is being denied, any question as to the appropriate 
disability rating or effective date is moot, and there can be no 
failure-to-notify prejudice to the Veteran.  See Dingess/Hartman, 
19 Vet. App. at 484. 
Under these circumstances, the Board finds that the notification 
requirements have been satisfied as to both timing and content.  
Adequate notice was provided to the Veteran prior to the transfer 
and certification of her case to the Board that complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development of 
the claim.  This duty includes assisting her in the procurement 
of service medical records and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  VA obtained the Veteran's service medical records.  
Also, the Veteran received a VA medical examination in May 2008, 
and VA has obtained these records as well as the records of the 
Veteran's outpatient treatment with VA.  Also, copies of private 
medical opinions have been incorporated into the Veteran's claims 
file.  Significantly, neither the Veteran nor her representative 
has identified any additional existing evidence that is necessary 
for a fair adjudication of the claim that has not yet been 
obtained.  Hence, no further notice or assistance to the Veteran 
is required to fulfill VA's duty to assist her in the development 
of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Relevant Laws and Regulations 

Service connection will be granted if it is shown that the 
Veteran suffers from a disability resulting from personal injury 
suffered or disease contracted in the line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders 
diagnosed after discharge will still be service connected if all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In the absence of proof of a present disability there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Service connection requires a finding of the existence of a 
current disability and a determination of a relationship between 
that disability and an injury or disease incurred in service.  
Watson v. Brown, 4 Vet. App. 309, 314 (1993); see also Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

To establish service connection, there must be:  (1) a medical 
diagnosis of a current disability; (2) medical or, in certain 
cases, lay evidence of in-service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus between an 
in-service injury or disease and the current disability.  Hickson 
v. West, 12 Vet. App. 247, 252 (1999) (citing Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 
1996)).  

Where a Veteran has served for 90 days or more during a period of 
war, or during peacetime service after January 1, 1947, and a 
chronic disorder, such as arthritis, becomes manifest to a degree 
of 10 percent within one year from the date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309 (2009).  

Service connection may also be granted for a disability which is 
proximately due to or the result of a service-connected disease 
or injury.  38 C.F.R. § 3.310(a).  Also, any increase in severity 
of a nonservice-connected disease or injury that is proximately 
due to or the result of a service-connected disease or injury, 
and not due to the natural progress of the nonservice-connected 
disease, will be service connected.  See 38 C.F.R. § 3.310(b); 
Libertine v. Brown, 9 Vet. App. 521, 522 (1996); see also Allen 
v. Brown, 7 Vet. App. 439, 448 (1995).  An appellant's own 
conclusion, stated in support of his claim, that his present 
disability is secondary to his service-connected disability is 
not competent evidence as to the issue of medical causation, 
unless the causation link is readily observable by a lay 
individual.  See 38 C.F.R. § 3.159 (2009); Davidson v. Shinseki, 
581 F.3d 1313 (Fed. Cir. 2009); contrast Grivois v. Brown, 6 Vet. 
App. 136 (1994).  

A layperson is generally competent to provide testimony 
concerning factual matters of which he has first hand knowledge 
(i.e., experiencing or observing pain in his feet and shortness 
of breath.  Barr v. Nicholson, 21 Vet. App. 303 (2007); 
Washington v. Nicholson, 19 Vet. App. 362 (2005).  Further, under 
certain circumstances, lay statements may serve to support a 
claim for service connection by supporting the occurrence of lay-
observable events or the presence of disability, or symptoms of 
disability, susceptible of lay observation.  Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  

Lay testimony must be evaluated as to whether it is material 
evidence in regard to establishing service connection generally, 
which can involve a demonstration of continuity of 
symptomatology.  See Barr, 21 Vet. App. at 303 (stating that an 
alternative method of establishing the second or third Caluza 
element is through a demonstration of continuity of 
symptomatology).  This evaluation involves making findings of 
fact.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  
("[T]he Board, as fact finder, is obligated to, and fully 
justified in, determining whether lay evidence is credible in and 
of itself, i.e., because of possible bias, conflicting 
statements, etc."); see also Waters v. Shinseki, 601 F.3d 1274, 
1278 (Fed. Cir. 2010) (elucidating that VA must consider lay 
evidence, but may give it whatever weight it concludes the 
evidence is entitled to); Jandreau v. Nicholson, 492 F.3d at 
1376-77 (stating "[w]hether lay evidence is competent and 
sufficient in a particular case is a fact issue to be addressed 
by the Board").  

Right Ankle Disorder

The Veteran contends that she is entitled to service connection 
for a right ankle disorder.  However, the preponderance of the 
evidence of record demonstrates that the Veteran does not have a 
currently diagnosed right ankle disorder.  As such, service 
connection is not warranted.  

The Veteran's service treatment records do not demonstrate that 
she suffered from a right ankle injury during her military 
service.  A December 1994 record notes that the Veteran injured 
her left ankle, but there is no mention of an injury to the right 
ankle at this time.  The record also contains a September 1996 
record that demonstrates that the Veteran was involved in a motor 
vehicle accident.  However, there is no mention of right ankle 
pain or treatment of the right ankle demonstrated by the record 
as a result of this accident.  A July 1999 treatment record also 
notes that the Veteran had left ankle trace edema that was 
approximately equal to the right ankle.  However, no diagnosis 
was assigned specific to the right ankle at this time.  Also, 
according to the Veteran's January 2000 separation examination, 
her lower extremities were abnormal at the time of separation due 
to a mild reproduction of chronic left ankle pain.  There was no 
mention of a right ankle condition.  As such, the Veteran's 
service treatment records demonstrate that the Veteran did not 
suffer a right ankle injury or chronic right ankle disorder 
during military service.  

The Veteran's post-service treatment records also demonstrate 
that the Veteran does not have a presently diagnosed chronic 
right ankle disorder.  According to an April 2006 VA outpatient 
treatment record, the Veteran reported suffering from bilateral 
ankle pain that was greater in her left ankle than in her right 
ankle.  

The Veteran was also afforded a VA examination of the ankles in 
May 2008.  Examination of the ankle revealed a range of motion of 
plantar flexion to 40 degrees and dorsiflexion to 20 degrees.  
Normal ranges of motion of the ankle are dorsiflexion from 0 
degrees to 20 degrees, and plantar flexion from 0 degrees to 45 
degrees.  38 C.F.R. § 4.71, Plate II.  The examiner concluded 
that the Veteran had a normal right ankle.  However, the examiner 
noted that the right ankle did face some increased stress and 
occasional pain secondary to the Veteran's left ankle condition.  

The record also contains a number of letters from private 
physicians in support of the Veteran's claim.  According to an 
August 2003 letter from a private physician with the initials 
A.M.K., notes pertaining to bilateral foot and ankle problems 
demonstrated a "possibility" of service-related disabilities.  
However, Dr. K noted that she had never actually treated the 
Veteran for foot or ankle problems.  

The record also contains a March 2004 letter prepared by a 
private physician with the initials J.E.F., indicating that it 
was at least as likely as not that the Veteran's bilateral ankle 
condition was secondary to her military service.  Dr. F noted 
that the Veteran was involved in two motor vehicle accidents 
while on active duty.  

Finally, the record contains a February 2004 letter from S.L.L., 
MD.  According to Dr. L, "[t]he conditions stated in letter 
dated September 17, 2003 appear to have all been present during 
[the Veteran's] service."  However, Dr. L did not submit a 
letter dated September 17, 2003, and the record does not contain 
any letter with this date.  As such, the conditions being 
referred to by Dr. L are not known.  Dr. L.'s February 2004 
letter is of no probative value.

Based on the above evidence, the Board concludes that the Veteran 
is not entitled to service connection for a right ankle disorder.  
There is no evidence of a right ankle injury during active duty.  
Furthermore, examination in May 2008 revealed a normal right 
ankle.  While the examiner did note that the Veteran experienced 
increased stress on the right ankle and occasional pain, there 
was no evidence suggesting that this stress had resulted in a 
current disability.  In particular, the medical evidence 
establishes that the stress on the right ankle due to left ankle 
disability was occasional.  Furthermore, pain alone is not a 
disability for VA compensation purposes.  See Sanchez-Benitez v. 
West, 13 Vet. App. 282, 285 (1999).  There must be a current 
diagnosis of a disorder for service connection to be granted.  
Hickson v. West, 12 Vet. App. 247, 252 (1999).  Without a medical 
diagnosis of a right ankle disorder, the Board must deny the 
Veteran's claim.  See Degmetich v. Brown, 104 F.3d 1328, 1333 
(1997) (holding that the existence of a current disability is the 
cornerstone of a claim for VA disability compensation).  

In making this determination, the Board has taken into 
consideration the opinions offered by a number of different 
private physicians.  However, the opinion of Dr. L is of no 
probative value, as it references a list of disabilities that is 
not in the claims file.  Likewise, the August 2003 letter from 
Dr. K is of no probative value.  Dr. K opined that it was 
"possible" that the Veteran had a bilateral ankle condition 
related to service.  However, Dr. K admitted to never treating 
the Veteran's right ankle.  Without evidence of a current 
diagnosis, this opinion is not reliable.  A bare conclusion, even 
one reached by a medical professional, is not probative without a 
factual predicate in the record.  Miller v. West, 11 Vet. App. 
345, 348 (1998).  

Finally, the Board does not find the March 2004 opinion of Dr. F 
to be probative either.  Dr. F indicated that, after reviewing 
the Veteran's service medical records, it was at least as likely 
as not that the Veteran had a bilateral ankle condition that was 
related to military service.  However, the Veteran's service 
treatment records do not support Dr. F's statement, in that there 
is no objective evidence that the Veteran sustained a right ankle 
injury during military service and her post-service records do 
not demonstrate that she presently suffers from such a condition.  
Therefore, Dr. F appears to have been relying on an inaccurate 
representation of the evidence when offering this opinion.  A 
medical opinion based upon an inaccurate factual premise is not 
probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  

As a final matter, the Board recognizes that the Veteran believes 
she suffers from a right ankle disorder that is a result of her 
active military service.  However, the Veteran has not offered 
evidence that she has a right ankle disorder due to military 
service or a service-connected disability, other than her 
statements that she has right ankle pain.  The Veteran's 
contention that she is entitled to service connection for right 
ankle pain is of probative value only to establish subjective 
complaints of pain.  As discussed above, lay statements that pain 
is present do not establish that a disability for which service 
connection may be granted is present.  Although the Veteran's 
statements that she has pain are credible, these statements are 
not probative to establish that a right ankle disorder is present 
where highly persuasive medical evidence, the report of the 2008 
VA examination, discloses normal findings, and is thus 
unfavorable to the claim.  

Since the preponderance of the evidence is against the claim, the 
provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are 
not applicable.  The Veteran's claim of entitlement to service 
connection for a right ankle disorder must be denied.



Right Foot Disorder

The Veteran contends that she is entitled to service connection 
for a right foot disorder.  However, the preponderance of the 
evidence of record demonstrates that the Veteran does not suffer 
from a right foot disorder that manifested during, or as a result 
of, active military service.  As such, service connection is not 
warranted.  

The service treatment records are silent regarding any complaints 
of right foot pain or injury.  According to an April 1998 service 
treatment record, the left foot was X-rayed.  However, there was 
no mention of right foot pain at this time.  Finally, the 
Veteran's January 2000 separation examination notes that her feet 
were normal at the time of separation.  The Veteran also denied 
having, or ever having had, foot trouble.  As such, the 
preponderance of the evidence of record demonstrates that the 
Veteran did not suffer from a right foot injury during her 
military service.  

The Veteran's post-service treatment records also fail to 
demonstrate that the Veteran has a current diagnosis of a right 
foot disorder.  The Veteran was afforded a VA examination in May 
2008.  X-rays were taken of the right foot, revealing no evidence 
of an acute fracture or dislocation.  There were also no 
degenerative changes recognized and the soft tissue structures 
were unremarkable.  The examiner concluded that this was a 
negative examination.  The record contains no additional credible 
medical evidence diagnosing the Veteran with a right foot 
disorder, other than occasional pain.  See Sanchez-Benitez v. 
West, 13 Vet. App. at 285.

Therefore, the preponderance of the evidence demonstrates that 
the Veteran is not entitled to service connection for a right 
foot disorder.  The Veteran's service treatment records do not 
suggest that the Veteran suffered pain or injury to the right 
foot during her military service.  Furthermore, X-rays taken in 
May 2008 revealed no abnormalities of the right foot, and the 
record contains no additional medical evidence diagnosing the 
Veteran with a current right foot disorder.  As already noted, 
there must be a current diagnosis of a disorder for service 
connection to be granted.  Sanchez-Benitez v. West, 13 Vet. App. 
at 285.  Without a medical diagnosis of a right foot disability, 
the Board must deny the Veteran's claim.  See Degmetich, 104 F.3d 
at 1333 (holding that the existence of a current disability is 
the cornerstone of a claim for VA disability compensation).  

The Board has again considered the private opinions offered in 
support of the Veteran's claim.  However, as already noted, Dr. 
K's August 2003 opinion is not reliable, as she admitted to never 
treating the Veteran for a foot problem.  Likewise, the February 
2004 opinion of Dr. L is of no probative value, as she references 
a list of disabilities that is not contained in the claims file.  
Finally, the Board has found the March 2004 opinion of Dr. F to 
be unreliable, as he claims a review of the Veteran's service 
medical records demonstrates that the Veteran is entitled to 
service connection for a bilateral foot condition.  However, 
there is no reference to a right foot condition in the Veteran's 
service treatment records, demonstrating that this opinion is 
unreliable, as it appears to have been based upon an inaccurate 
factual premise.  See Reonal, 5 Vet. App. at 461.  

Since the preponderance of the evidence is against the claim, the 
provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are 
not applicable.  The Veteran's claim of entitlement to service 
connection for a right foot disorder must be denied.

Bilateral Pes Planus

The Veteran contends that she is entitled to service connection 
for bilateral pes planus.  However, for many of the same reasons 
outlined in the previous section, the Board finds that the 
preponderance of the evidence demonstrates that the Veteran is 
not entitled to service connection for this disorder.  

The Veteran's service treatment records make no reference to pes 
planus.  Also, the Veteran's January 2000 separation examination 
notes that her feet were normal at the time of separation.  The 
Veteran also denied having, or ever having had, foot trouble.  
Therefore, there is no evidence of pes planus during active duty.  

Furthermore, the record contains no medical evidence suggesting 
that the Veteran has ever been diagnosed with bilateral pes 
planus.  According to the May 2008 VA examination, X-rays of the 
right and left feet were negative, and there was no diagnosis of 
pes planus assigned at this time.  Without a medical diagnosis of 
pes planus, the Board must deny the Veteran's claim.  See 
Degmetich, 104 F.3d at 1333 (holding that the existence of a 
current disability is the cornerstone of a claim for VA 
disability compensation).  Therefore, since there is no evidence 
of a current diagnosis of pes planus, or any evidence of pes 
planus in service, the preponderance of the evidence of record is 
against the Veteran's claim.  As such, service connection for 
bilateral pes planus is not warranted.  

Since the preponderance of the evidence is against the claim, the 
provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are 
not applicable.  The Veteran's claim of entitlement to service 
connection for bilateral pes planus must be denied.  

Withdrawn Issues

The Veteran perfected an appeal from an October 2004 rating 
decision that, in pertinent part, granted service connection for 
migraine headaches and assigned a noncompensable disability 
rating, and, denied her claims of entitlement to service 
connection for chronic fatigue syndrome, chronic upper 
respiratory infections/bronchitis, a right knee disorder, a right 
elbow disorder, a left elbow disorder, a right wrist disorder, a 
left wrist disorder, right Achilles tendonitis, a high grade CIS 
II, and costochondritis.  

In November 2008, VA received a letter from the Veteran 
indicating her intent to withdraw these claims from her appeal.  
An appeal may be withdrawn at any time before a decision is 
rendered by the Board.  38 C.F.R. § 20.204(b) (2009).  Once the 
Veteran withdrew these issues, there remained no allegations of 
error of fact or law for appellate consideration.  The Board no 
longer has jurisdiction to review these issues on appeal and they 
are dismissed.  38 U.S.C.A. § 7105(d)(5) (West 2002 & Supp. 
2009).




      (CONTINUED ON NEXT PAGE)


ORDER

The appeal for service connection for a right ankle disorder is 
denied.  

The appeal for service connection for a right foot disorder is 
denied.  

The appeal for service connection for bilateral pes planus is 
denied.  

The appeal for a compensable rating for migraine headaches is 
dismissed.  

The appeal for service connection for chronic fatigue syndrome is 
dismissed.  

The appeal for service connection for chronic upper respiratory 
infections/bronchitis is dismissed.  

The appeal for service connection for a right knee disorder is 
dismissed.  

The appeal for service connection for a right elbow disorder is 
dismissed.  

The appeal for service connection for a left elbow disorder is 
dismissed.  

The appeal for service connection for a right wrist disorder is 
dismissed.  

The appeal for service connection for a left wrist disorder is 
dismissed.  

The appeal for service connection for right Achilles tendonitis 
is dismissed.  

The appeal for service connection for high grade CIS II is 
dismissed.  

The appeal for service connection for costochondritis is 
dismissed.  




REMAND

Allergic Dermatitis and Sinusitis

The Veteran contends that she is entitled to service connection 
for allergic dermatitis of both hands and sinusitis.  However, 
additional evidentiary development is necessary before appellate 
review may proceed on these matters.  

The Veteran's service treatment records demonstrate that the 
Veteran was treated for sinusitis during military service, as 
well as skin complaints on at least two occasions.  According to 
a February 1997 treatment record, the Veteran had a small rash on 
her waist.  A diagnosis of allergic dermatitis was assigned at 
this time.  The Veteran was also treated in August 1998 with 
complaints of itching all over.  The Veteran was diagnosed with 
urticaria of unknown etiology.  An April 1996 treatment record 
notes a diagnosis of "possible early sinusitis."  A February 
1997 treatment record also notes a diagnosis of sinusitis with an 
upper respiratory infection.  The record reflects that the 
Veteran sought follow-up treatment for her sinusitis in February 
1997.  

In addition, the record contains an August 2003 letter from a 
private physician with the initials A.M.K. asserting that the 
Veteran had been treated for sinusitis and flare-ups of 
dermatitis by her since January 2001.  It was Dr. K's opinion 
that the Veteran's sinusitis and allergic dermatitis of the hands 
possibly began during her military service.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained with 
respect to a Veteran's claim for benefits, there are four factors 
for consideration.  These four factors are:  (1) whether there is 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases manifesting 
during an applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated with 
the Veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on the 
claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 
38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

Since the evidence demonstrates that the Veteran was treated for 
both dermatitis and sinusitis during active duty, and since Dr. K 
asserted in August 2003 that the Veteran currently suffered from 
both of these disorders, the Veteran should be scheduled for a VA 
examination regarding these claims.  While Dr. K only suggested 
that it was "possible" that these disabilities were related to 
military service, the Court of Appeals for Veterans Claims has 
stated that the third McLendon element establishes a low 
threshold and requires only that the evidence "indicates" that 
there "may" be a nexus between the current disability or 
symptoms and the Veteran's service.  

Furthermore, an attempt should be made to obtain treatment 
records from Dr. K dating back to January 2001.  These records 
would be in close proximity to the Veteran's separation from 
active duty, and could prove to be vital to her claim.  If any 
records are successfully obtained, they must be incorporated into 
the Veteran's claims file.  

Increased Disability Rating for Residuals of Gall Bladder Removal 
Surgery, including Dumping Syndrome

The Veteran contends that she is entitled to a disability rating 
in excess of 30 percent for her service-connected residuals of a 
gall bladder removal.  Specifically, the Veteran contends that 
she suffers from dumping syndrome at least 7 to 21 times per 
week, and that she has had to say home and leave work due to this 
condition.  However, additional evidentiary development is 
necessary before appellate review may proceed on this matter.  

The Veteran was originally granted service connection for dumping 
syndrome as a residual of her gall bladder removal surgery in an 
October 2004 rating decision.  A disability rating of 10 percent 
was assigned under Diagnostic Code 7318, effective as of June 9, 
2003.  VA received the Veteran's notice of disagreement regarding 
this rating in May 2005, and her disability rating was 
subsequently increased to 30 percent in an October 2008 rating 
decision.  Since this grant did not constitute a full grant of 
the benefits sought on appeal, this claim is still in appellate 
status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  

The Veteran is currently rated under Diagnostic Code 7318, which 
applies for the removal of the gall bladder.  A 30 percent 
disability rating is the highest available rating under this 
Diagnostic Code.  38 C.F.R. § 4.114.  

However, the Veteran's May 2008 VA examination notes that the 
Veteran also underwent a pyloroplasty as a result of her gall 
bladder removal surgery.  Diagnostic Code 7308, which is used to 
rate postgastrectomy syndromes, allows for higher disability 
ratings of 40 and 60 percent.  A 40 percent disability rating is 
warranted when symptoms are moderate, with less frequent episodes 
of epigastric disorders with characteristic mild circulatory 
symptoms after meals but with diarrhea and weight loss.  The 
highest disability rating of 60 percent is warranted for severe 
symptoms that are associated with nausea, sweating, circulatory 
disturbances after meals, diarrhea, hypoglycemic symptoms, and 
weight loss with malnutrition and anemia.  Id.  

While the Veteran was afforded a VA examination for this 
disability in May 2008, the examiner did not address any of the 
criteria necessary to determine whether the Veteran may be 
entitled to a higher disability rating under Diagnostic Code 
7308.  However, the examiner did indicate that the Veteran had 
"exceedingly over active bowels," suggesting that she may be 
entitled to a higher disability rating under this code.  As such, 
the Veteran should be afforded a new VA examination that takes 
into consideration all of her associated symptomatology.  

In addition, the most recent VA outpatient treatment records in 
the claims file are from April 2006.  Treatment records made 
since April 2006 should be obtained and incorporated into the 
claims file.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be asked to submit a 
copy of the private medical records 
referenced by Dr. A.M.K. in her August 2003 
letter to VA.  If the Veteran does not have 
copies of these records, the AMC should 
request copies of treatment records from Dr. 
A.M.K. dating back to January 2001.  If any 
records are obtained, they must be 
incorporated into the Veteran's claims file.  

2.  The AMC should obtain copies of the 
Veteran's VA Medical Center (VAMC) treatment 
records since April 2006.  These records 
should be incorporated into the Veteran's 
claims file.  

3.  After completion of the above, the 
Veteran should be scheduled for a VA 
examination before an appropriate 
specialist(s) to determine whether she 
suffers from chronic allergic dermatitis of 
the hands.  The Veteran's claims file and a 
copy of this Remand must be made available to 
the examiner upon examination.  If the 
Veteran is found to suffer from a chronic 
skin condition of the hands, the examiner 
should opine as to whether it is at least as 
likely as not that this disorder manifested 
during, or as a result of, the Veteran's 
active military service.  

A complete rationale must be offered for any 
opinion that is provided.  Also, the examiner 
should reference the August 2003 opinion 
provided by Dr. A.M.K., as well as any 
treatment records that may have been obtained 
from her, when offering a final opinion.  

4.  The Veteran should also be scheduled for 
a VA examination before an appropriate 
specialist(s) to determine whether she 
suffers from chronic sinusitis.  The 
Veteran's claims file and a copy of this 
Remand must be made available to the examiner 
upon examination.  If the Veteran is found to 
suffer from chronic sinusitis, the examiner 
should opine as to whether it is at least as 
likely as not that this disorder manifested 
during, or as a result of, the Veteran's 
active military service.  

A complete rationale must be offered for any 
opinion that is provided.  Also, the examiner 
should reference the August 2003 opinion 
provided by Dr. A.M.K., as well as any 
treatment records that may have been obtained 
from her, when offering a final opinion.  

5.  Finally, the Veteran should be afforded a 
VA examination before an appropriate 
specialist(s) to determine the current level 
of severity of her service-connected gall 
bladder removal residuals.  The Veteran's 
claims file and a copy of this Remand must be 
made available to the examiner upon 
examination.  All indicated tests should be 
performed, and the examiner is asked to 
describe all symptomatology associated with 
the Veteran's disability and the severity of 
her symptomatology.  A complete rationale 
should be provided for any opinion offered.  

The examiner should also indicate whether the 
Veteran has symptomatology associated with 
circulatory symptoms after meals, weight 
loss, nausea, sweating, hypoglycemic 
symptoms, malnutrition, or anemia.  

6.  After completion of the above, the AMC 
should review the Veteran's claims in light 
of any new evidence.  If the claims are not 
granted, the Veteran and her representative 
should be furnished an appropriate 
supplemental statement of the case (SSOC) and 
be afforded an opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
Tresa M. Schlecht, 
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


